Wilkins, C.J.
This action of contract is to recover for services in weaving and processing yarn of the defendant into finished material. The defendant’s bill of exceptions states that “the defendant was given leave to file a special answer in avoidance setting forth a plea of res judicata; and the defendant was relieved from filing any further answer until after final decision on the defence of said plea of res judicata.” The judge disallowed the “plea” and directed the defendant to file an answer forthwith.
*386Both briefs state that the defendant waived all other defences in the lower court. But this assertion is not sustained either by the record or by the docket entries. It is also inconsistent with the statement we have quoted from the bill of exceptions relieving the defendant from filing any further answer and with the judge’s order to answer further. If the defendant had no further defence, there was no occasion for a further answer, and the disallowance of the “plea” should have been followed by an order for judgment for the plaintiff. The judge’s order was not the subject of any exception or appeal by the plaintiff. There has been no waiver by the defendant of any right to file an answer pursuant to the judge’s order, which, for aught that appears, is still insisted upon.
This is an attempt to bring before us an interlocutory matter other than by a report of the judge. That this cannot be done is elementary. Driscoll v. Battista, 311 Mass. 372. Rines v. Justices of the Superior Court, 330 Mass. 368, 373. Bean v. 399 Boylston St. Inc. 335 Mass. 595, 596. G. L. c. 231, § 96.

Exceptions dismissed.